Citation Nr: 0510296	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1972 with 
more than eleven months of prior active service.

By rating decision in July 1972, entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran received written notice of this denial by letter in 
August 1972.  The veteran failed to file a timely appeal 
following receipt of the August 1972 notice of denial; 
therefore, the July 1972 rating decision is final.  

This appeal arises from rating decisions of the St. Paul, 
Minnesota Regional Office (RO), in which the RO characterized 
the veteran's claim as a de novo appeal regarding service 
connection for bilateral hearing loss.  The Board, however, 
is required to conduct an independent analysis of the claim 
notwithstanding the approach utilized by the RO.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); aff'd No. 95-7058 (U.S. Ct. 
App. Fed. Cir. May 6, 1996).  Accordingly, the Board will 
address the issue of whether new and material evidence has 
been submitted since the last prior rating denial in July 
1972.

The issues of service connection for tinnitus and entitlement 
to service connection for bilateral hearing loss on a de novo 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
bilateral hearing loss was last denied by rating decision in 
July 1972.

2.  The appellant received written notice of the denial by 
letter in August 1972; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1972 rating decision that 
denied entitlement to service connection for bilateral 
hearing loss is new and material, and the appellant's claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.104 (2004); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In service, the veteran complained of decreased hearing, 
especially on the right, after having weapons fired very near 
to his head.  The provisional diagnosis was possible acoustic 
trauma.  An audiogram showed a variable response.  The 
veteran could hear soft and spoken voices very well.  It was 
further noted that he may have high frequency hearing loss on 
the left.  It was also noted that the test was not thought to 
be reliable. 

On the May 1972 separation examination, no history of hearing 
loss was reported.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5

20
LEFT
15
15
5

10

By rating decision in July 1972, the veteran's claim of 
service connection for "ear injuries" was denied as it was 
determined that there was no current evidence of the 
disability claimed on appeal.  It was noted that the veteran 
had been seen in service for hearing loss after exposure to 
loud gunfire, but that his hearing was normal on separation 
from service.  The veteran received written notice of this 
denial by letter in August 1972.  He failed to take any 
action with respect to the July 1972 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the claim which has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2004). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the July 1972 final rating 
decision includes an October 2001 VA audiology examination.  
The veteran complained of having difficulty understanding 
speech especially with background noise.  The veteran 
reported military noise exposure.  He reported that a machine 
gun had gone off and that he was unable to hear for about 15 
days.  He denied having occupational noise exposure and that 
he had worn hearing protection when hunting.  

On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
55
LEFT
15
30
40
55
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was moderately severe sensorineural hearing loss of 
both ears.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Board notes that the audiological evaluation results in 
October 2001 demonstrate the presence of bilateral 
sensorineural hearing loss which is considered to be a 
disability for the purposes of VA adjudication under the 
provisions of 38 C.F.R. § 3.385.  This is the first evidence 
which demonstrates the presence of bilateral hearing loss.  
Thus, the additional evidence is new.  Moreover, as this 
evidence concerns the disability claimed on appeal (bilateral 
hearing loss), the additional evidence is neither cumulative 
nor redundant in nature and is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156.  The additional evidence in the form 
of the October 2001 VA audiological examination, therefore, 
constitutes new and material evidence and the veteran's claim 
is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his claim.  Consequently, the Board finds that no 
prejudice will inure to the veteran as a result of this 
decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), imposed certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board again notes that the issue at bar 
must be remanded for additional development.  Consequently, 
as the Board has determined that new and material evidence 
has been submitted relative to the service connection claim 
for bilateral hearing loss, further action under the Veterans 
Claims Assistance Act of 2000 will be accomplished as part of 
the development of the underlying claim of service 
connection.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent only, the benefit 
sought on appeal is granted.





REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral hearing loss and tinnitus.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2004) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, although the RO has complied with 
the provisions of the VCAA relative to the bilateral hearing 
loss claim (see the August 2001 RO letter), the RO has not 
complied with the duty to notify under the VCAA with regard 
to the service connection claim for tinnitus.  In this 
regard, notice has not been sent to the appellant as to the 
type of evidence necessary to substantiate his claim for 
tinnitus or as to the division of responsibilities between 
the appellant and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the implementing regulations, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case. 

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record suggests that the VA 
examiner in October 2001 may not have reviewed the veteran's 
entire claims folder.  Thus, the veteran should be afforded 
another VA audiology examination to include a medical opinion 
as to whether hearing loss and tinnitus are related to 
acoustic trauma suffered during service. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  With regard to the claim of service 
connection for tinnitus, the RO must 
review the claims file and ensure that 
all notice and development obligations 
have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 
(2004), and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiology  examination 
by an examiner who has not previously 
examined him.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
Based on a review of the entire record 
and the current examination, the 
audiologist should render an opinion as 
to whether it is at least as likely as 
not that bilateral hearing loss and 
tinnitus are related to acoustic trauma 
suffered during military service.  All 
factors upon which the medical opinion is 
based must be set forth for the record.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159 with regard to the 
service connection claim for tinnitus, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


